In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), entered December 11, 1995, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The evidence submitted by the plaintiffs on their motion established that the defendant either failed to stop at a stop sign or, upon doing so, failed to yield the right of way to the plaintiffs motor vehicle, and made out a prima facie case that the accident resulted solely from the defendant’s negligence (see, Vehicle and Traffic Law § 1142 [a]; Gamar v Gamar, 114 AD2d 487). In opposition to the motion the defendant relied upon the deposition testimony of the plaintiff Anthony Maxwell to the effect that he did not see the defendant’s vehicle until approximately half a second before impact, "when it was right next to [him]”. This evidence did not raise a triable issue of fact (CPLR 3212 [b]) and was insufficient to defeat the motion for summary judgment. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.